Case 1:20-cv-00206-KBJ Document 1-2 Filed 01/27/20 Page 1 of 5




               Exhibit A
               Case 1:20-cv-00206-KBJ Document 1-2 Filed 01/27/20 Page 2 of 5

                                      WILLIAM J. OLSON, P.C.
                                               ATTORNEYS AT LAW
 WILLIAM J. OLSON
     (VA, D.C.)                        370 MAPLE AVENUE WEST, SUITE 4
 HERBERT W. TITUS                     VIENNA, VIRGINIA 22180-5615
 (VA OF COUNSEL)
                                           TELEPHONE (703) 356-5070                       114 CREEKSIDE LANE
JEREMIAH L. MORGAN
                                                                                       WINCHESTER, VA 22602-2429
   (D.C., CA ONLY)
                                               FAX (703) 356-5085                       TELEPHONE (540) 450-8777
 ROBERT J. OLSON                                                                            FAX (540) 450-8771
                                           E-MAIL: wjo@mindspring.com
    (VA, D.C.)
                                          http://www.lawandfreedom.com


                                                            October 4, 2019
                                                            via FBI eFOIPA portal

  Federal Bureau of Investigation
  Attn: FOI/PA Request
  Record/Information Dissemination Section
  170 Marcel Drive
  Winchester, VA 22602-4843

             Re:     FREEDOM OF INFORMATION ACT (FOIA) REQUEST
                     of Gun Owners of America

  Dear Sirs:

        We represent Gun Owners of America (“GOA”), and submit this Freedom of
  Information Act (“FOIA”) request on its behalf to the Federal Bureau of Investigation (“FBI”).

          GOA is a nonprofit social welfare organization exempt from federal income tax under
  section 501(c)(4) of the Internal Revenue Code. GOA’s tax-exempt mission and purposes
  include educating the public and conducting activities in defense of the Second Amendment and
  the right to keep and bear arms. GOA’s principal office is located at 8001 Forbes Place, Suite
  202, Springfield, Virginia 22151. (For further information on GOA, please see
  https://gunowners.org.)

                                              Record Request

          Pursuant to the FOIA, 5 U.S.C. section 552, we hereby request copies of records
  within the possession or control of the FBI related to an FBI document entitled “NICS Indices
  Self-Submission Form” (scanned copy attached).

  Specifically, we seek the following records (including, but not limited to):

             (a)     a copy of this document, along with any other documents, instructions, or
                     guidance that may accompany this document;
             (b)     records regarding the origin of this document, and information related to its use
                     by FBI personnel;
         Case 1:20-cv-00206-KBJ Document 1-2 Filed 01/27/20 Page 3 of 5



                                                2

       (c)     records regarding other government agencies or entities that have been asked to
               use or have used this document;
       (d)     records relating to any stated constitutional or legal basis or other justification
               for this document, and/or explaining why it was created;
       (e)     records regarding the process by which the names of persons who sign this
               document are entered to the NICS system;
       (f)     records regarding situations where the FBI, ATF, or other agency has
               knowledge that a person has not been “adjudicated” mentally defective or
               “committed” to a mental institution, but nevertheless submits their information
               to NICS as a prohibited person on the basis of their having signed this
               document; and
       (g)     records relating to either the number of persons who have been submitted to
               NICS pursuant to this document or, if not available, then copies of all signed
               documents (with identifying information redacted).

Please mail the documents to the following address:

       Robert J. Olson, Esquire
       William J. Olson, P.C.
       370 Maple Ave W., Suite 4
       Vienna, VA 22180-5615

                                      Fee Waiver Request

        We request that the search, review, and copying fees be waived as provided under
section 5 U.S.C. § 552(a)(4)(A) and 28 CFR 16.10(k). GOA is a nonprofit organization
seeking the requested documents to educate the public on a matter of public importance, by
releasing information that — in addition to contributing to public understanding on the
workings of government — may have great effect on substantive policy discussions relating to
the exercise of citizens’ rights.

        The fees should be waived because release of the requested documents is in the public
interest, and the requested information is likely to contribute significantly to public
understanding of the operations or activities of the government.

       The release of the requested documents is not primarily for any commercial interest or
purpose, including any commercial interest of GOA. GOA intends to disseminate to the
general public, free of charge, any important information it obtains as a result of this request.

       If GOA’s waiver request is denied, we would appreciate an estimate of the costs
involved in procuring any of the requested documents if such costs exceed $250. If the costs
do not exceed $250, however, we do not need an estimate, and we will guarantee payment.
          Case 1:20-cv-00206-KBJ Document 1-2 Filed 01/27/20 Page 4 of 5



                                                3

       We would request that the 20-day response time imposed by 5 U.S.C. § 552(a)(6)(A)(i)
and 28 CFR 16.6(b) be adhered to strictly. We look forward to hearing from you within 20
business days.

         Thank you for your prompt attention to this request.

                                                    Sincerely yours,



                                                    Robert J. Olson

RJO:ls

cc:      Gun Owners of America

Attachment
Case 1:20-cv-00206-KBJ Document 1-2 Filed 01/27/20 Page 5 of 5
